Title: Nicholas Biddle to Thomas Jefferson, 12 December 1809
From: Biddle, Nicholas
To: Jefferson, Thomas


          
            Sir,
             
                     Philadelphia 
                     Decr 12. 1809
          
          I have no apology for the liberty I am about taking, except that it may enable you to render service to a Stranger. 
		  
		  Some time since I received thro’ the legation at Paris a letter from a Mr 
                  Jean Baptiste Lefevre, accompanied by a note from the Marquis de la Fayette.
          
		  
		  
		    
		  Mr Lefevre states that he served during the war in Col. Armand’s regiment; that in 1783 you had the goodness to take charge of a sum of paper money for him to be deposited at the treasury of Richmond: that you afterwards gave him a note of it which he unfortunately lost: and all that he knows on the subject is that the money “a produit 366 acres de terre à prendre Sur les confins de la Virginie.” He is now
			 desirous of enquiring after the property. I therefore trouble you to know if you have any recollection of the circumstance which might enable him to discover where his lands are. If, as is most probable, so trifling a matter has wholly escaped your memory, perhaps you might without inconvenience designate the means of obtaining the necessary
			 information. I need not repeat my excuse for intruding on your better occupations, nor assure you of the respect with which I have the honor to be
          
            Yrs &c
            
                  Nicholas Biddle
          
        